* Rehearing denied January 7, 1935.
Mrs. Louise J. Reinhardt was a guest passenger in the automobile owned by John E. Salathe and operated by Mrs. Salathe when that car came into collision with a truck owned by Frank G. Carnahan and operated by Alex Ellzey within the scope of his employment. The facts of the case have already been discussed by us in the opinion and decree handed down by us this day in the Matter of Mrs. Charles G. Battalora, Jr., et al. v. Carnahan Creamery et al., 157 So. 612, and we find it unnecessary to add anything to what we said in that opinion and decree.
Mrs. Reinhardt in the lower court was awarded $500 and Mr. Reinhardt $88.75 for the expenses to which the community was put.
The evidence justifies the judgment in favor of Mr. Reinhardt, and a careful examination of the testimony concerning the injuries sustained by Mrs. Reinhardt convinces us that the amount awarded her is neither excessive nor inadequate. She received a rather severe wound in the right arm and was also injured about the chest, but her injuries did not prove permanent, except that the wound in the arm left a more or less permanent scar. She remained in bed for more than a week and was to some extent disabled for several weeks more, but we do not believe that her injuries proved serious or extraordinarily painful.
It is therefore ordered, adjudged, and decreed that the judgment in favor of Louis J. Reinhardt be and it is affirmed, at the cost of defendants; and it is further ordered, adjudged. and decreed that the judgment in favor of Mrs. Louis J. Reinhardt be and it is affirmed, at the cost of defendants.
  Affirmed. *Page 620